UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K/A (Amendment No. 1) (Mark One) ý ANNUAL REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended January 2, 2010 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-11681 FOOTSTAR, INC. (Exact name of registrant as specified in its charter) Delaware 22-3439443 (State of Incorporation) (IRS Employer Identification No.) 933 MacArthur Blvd., Mahwah, New Jersey 07430 (Address of Principal Executive Offices, including Zip Code) (201) 934-2000 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b) of the Act: None Securities registered pursuant to Section12(g) of the Act: Common Stock, $0.01 Par Value (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes ¨No ý Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act.Yes ¨No ý Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ýNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨No ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer (Do not check if a smaller reporting company) ¨ Smaller reporting company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨No ý For the purpose of reporting the following market value of the registrant’s common stock held by non-affiliates, the common stock held by the directors and executive officers of the registrant have been excluded.The aggregate market value of the common stock held by non-affiliates of the registrant as of July4, 2009, was approximately $19.8 million based on the closing price on July 2, 2009 of $0.97 per share. Number of shares outstanding of common stock, par value $.01 per share, as of April 16, 2010:24,183,897. EXPLANATORY NOTE Unless the context requires otherwise, references to “we,” “us,” “our,” “Footstar” and the “Company” refer specifically to Footstar, Inc. and its subsidiaries. Pursuant to General Instruction G.3 to Form 10-K, this Amendment No. 1 to Form 10-K (the “Amended Report”) amends the original Annual Report on Form 10-K of the Company for the fiscal year ended January 2, 2010, filed with the Securities and Exchange Commission (the “SEC”) on March 18, 2010 (the “Original Report”).This Amended Report amends the Original Report solely to incorporate information required by Part III, Items 10, 11, 12, 13 and 14.As a result of this amendment, the Company is also filing the certifications required under Section 302 of the Sarbanes-Oxley Act of 2002 as exhibits to the Amended Report.Except as set forth in Part III and Part IV below, no other changes are made to the Original Report.Unless expressly stated, this Amended Report does not reflect events occurring after the filing of the Original Report, nor does it modify or update in any way the disclosures contained in the Original Report, which speak as of the date of the original filing.Accordingly, this Amended Report should be read in conjunction with the Original Report and our other SEC filings subsequent to the filing of the Original Report. Table of Contents Page PART III Item 10. Directors, Executive Officers and Corporate Governance 1 Item 11. Executive Compensation 3 Item 12. Security Ownership of Certain Beneficial Owners and Management 10 Item 13. Certain Relationships and Related Transactions, and Director Independence 11 Item 14. Principal Accounting Fees and Services 11 PART IV Item 15. Exhibits and Financial Statement Schedules 12 PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE Officers The information concerning the Company’s executive officers set forth in Part I, Item 1 under the caption “Executive Officers of the Registrant” is incorporated herein by reference. Directors Our Board of Directors (the “Board”) currently consists of three members divided into three classes with one director in each of the three classes.Directors have been appointed on a staggered term basis, so that each year the term of office of one class will expire and the terms of office of the other classes will extend for additional periods of one and two years, respectively.Currently, the term of Class I directors expires at our 2010 annual meeting; and the term of Class II directors expires at our 2011 annual meeting; and the term of Class III directors expires at our 2012 annual meeting.Set forth below are the names of, and certain biographical information regarding, the directors of the Company. Jonathan M. Couchman, 41, Class IIIDirector Since 2006 Mr. Couchman was appointed Chief Financial Officer effective August 11, 2009. Mr. Couchman became President and Chief Executive Officer of Footstar effective January 1, 2009.Prior to that, on December 9, 2008 Mr. Couchman became Chief Wind-Down Officer of the Company.He was appointed Chairman of the Board of Footstar on February 7, 2006.He is the Managing Member of Couchman Capital LLC, which is the investment manager of Couchman Investments LP and Couchman International Ltd., private partnerships established in 2001.Couchman Capital LLC is also the general partner of Couchman Partners LLP, a private investment partnership established in 2001.In addition, Mr. Couchman is the President of Couchman Advisors, Inc. a management advisory company.Mr. Couchman served on the Board of Golf Trust Inc., a position he held from 2007 to 2009. He is a member of the CFA Institute and the New York Society of Security Analysts and holds a Bachelor of Science in Finance from the California State University at Chico.Mr. Couchman’s extensive investment experience, as well as his work-out experience, gives him strong insight into the challenges and issues facing the Company. Eugene I. Davis, 55, Class IDirector Since 2006 Presently Chairman and Chief Executive Officer of PIRINATE Consulting Group, LLC, a privately-held strategic advisory consulting firm he formed in 1997.From May 2005 to October 2007, Mr. Davis served as Chief Executive Officer of Golden Northwest Aluminum, Inc., which was an aluminum manufacturing company.From August 2004 to 2006, Mr. Davis served as Chairman of High Voltage Engineering Corporation, which designed and manufactured high quality applications and engineering products.High Voltage Engineering Corporation filed a voluntary petition for reorganization under Chapter 11 in February 2005.From 2001 to 2004, Mr. Davis served in various executive positions including Chairman, Chief Executive Officer and President of RBX Industries, Inc., a manufacturer and distributor of foam products.RBX Industries, Inc. filed a voluntary petition for reorganization under Chapter 11 in March 2004.From November 2002 until February 2003, Mr. Davis served in the Office of the Chairman as Co-President and Chief Executive Officer for Metals USA, Inc., a metal service center business.Mr. Davis presently serves as Chairman of the Board of Atlas Air Worldwide Holdings, Inc.Mr. Davis also serves as a Director of Delta Air Lines, Inc., Ambassadors International Inc., American Commercial Lines, Inc., Atari Inc., DEX One Corporation (f/k/a RH Donnelly), Exide, Foamex International Inc., Granite Broadcasting, Ion Media Networks Inc., IPCS, Knology, Inc., McLeod Communications, Media General Inc., Oglebay Norton, PRG Schultz International Inc., Rural/Metro Corporation, SeraCare Life Sciences, Inc., Silicone Graphics Inc., Solutia Inc., Spectrum Brands, Inc., Terrestar Corporation, Tipperary Corporation, and Viskase Companies Inc. Prior to forming PIRINATE Consulting Group, LLC, Mr. Davis served as the Chief Operating Officer of Total-Tel USA Communications, Inc. (which was a facilities based provider of voice, data and Internet solutions to commercial and wholesale carrier markets); President, Vice Chairman and Director of Emerson Radio Corporation (a consumer electronics distributor); and Vice Chairman of Sport Supply Group, Inc. (a direct-marketer of sporting goods and recreational equipment).Mr.Davis’s extensive board and management experience gives him strong insight into the challenges and issues facing the Company. 1 Adam W. Finerman, 44, Class II Director Since 2006 Partner with the law firm of Olshan Grundman Frome Rosenzweig & Wolosky LLP, based in New York City, since 1998.Mr. Finerman practices in the areas of mergers and acquisitions, corporate finance and proxy contests.He also counsels corporate clients on corporate governance practices and related matters, SEC reporting requirements and other public company obligations.Mr. Finerman’s extensive legal experience will provide valuable insight to the board. Section 16(a) Beneficial Ownership Reporting Compliance Section 16(a) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), requires the Company’s officers, directors and more than 10% shareholders to file reports regarding ownership of the Company’s Common Stock with the SEC, and to furnish the Company with copies of all such filings.Based solely on a review of these filings, the Company believes that all Section 16(a) filings were timely made in fiscal 2009, except for 1 transaction reportable on Form 4 that was inadvertently filed late, and which was subsequently amended, by Maureen Richards. Code of Ethics The Company has adopted a code of business conduct and ethics which applies to the Company’s chief executive officer, principal financial officer, principal accounting officer, all of the Company’s directors, and all of its other officers and employees.The code of business conduct and ethics is available at the Corporate Governance section of the Company’s website at www.footstar.com, under Code of Conduct and Compliance Program.A waiver from any provision of the code of business conduct and ethics in favor of a director or executive officer may only be granted by the Board and any such waiver will be publicly disclosed.The Company will disclose substantive amendments to, and any waivers from, the code of business conduct and ethics provided to the principal executive officer, principal financial officer or principal accounting officer or controller (or persons performing similar functions) on the Company’s website at www.footstar.com. Stockholder Nominations There have been no material changes to the procedures by which stockholders may recommend nominees to the Company’s Board of Directors. Audit Committee In order to provide flexibility in the winding down of the Company following its dissolution on May 5, 2009, the Company amended its bylaws on July 27, 2009 to make the establishment of a separate Audit Committee of the Board permissive.Therefore, subsequent to July 27, 2009, the entire Board of Directors served the function of the Audit Committee.The Board has adopted the independence criteria established by Nasdaq for determining director independence and has determined that a majority of the members of the Board (Messrs. Finerman and Davis) are independent in accordance with Nasdaq listing requirements.The Board also has determined that Mr. Davis qualifies as an “audit committee financial expert” in accordance with SEC rules.This designation is an SEC disclosure requirement related to Mr.Davis’s experience and understanding of accounting and auditing matters and is not intended to impose any additional duty, obligation or liability on Mr. Davis. 2 ITEM 11. EXECUTIVE COMPENSATION Employment Agreements or Arrangements None of our named executive officers were subject to employment agreements with the Company at fiscal 2009 year end. Jonathan Couchman As is typically the case with wind-downs, the Board recognized that the Company’s wind-down would encompass many formal and informal activities.The Company’s Board had previously directed management to identify all wind-down tasks and to begin the process of implementing as many of these tasks prior to December 31, 2008 as was practical.Beginning in September 2008, the Board asked its Chairman, Jonathan M. Couchman, to expand his duties to include assessing the Company’s preparedness for the wind-down and to make recommendations to the Board and management about ways to improve recoveries for the Company’s stakeholders and the manners in which the wind-down may be expedited.The Board asked Mr. Couchman to perform these duties in part due to his understanding of the Company and in order to allow management to focus as much as possible on driving business performance during the last quarters of its operations.In so deciding, the Board took note of the unprecedented consumer and financial environment in which the Company’s management was currently operating. For his services in this expanded capacity, the Compensation Committee authorized the payment to Mr. Couchman of $60,000 for each of the months of September and October, 2008 and $52,000 for the period from November 1, 2008 through December 8, 2008. Mr. Couchman received 169,492 shares of restricted stock that vest over time in December 2008. On December 9, 2008, the Board formally appointed Mr. Couchman as its Chief Wind-Down Officer pursuant to an employment agreement dated December 9, 2008.In this capacity, Mr. Couchman was given the day-to-day responsibility of managing the wind-down, including, without limitation, the disposition of the Company’s assets and any other administrative matters required in furtherance of the final dissolution of the Company.The employment agreement with Mr. Couchman gave the Company the discretion to appoint Mr. Couchman as its Chief Executive Officer and President as of January 1, 2009, which it did, at which time Mr. Couchman ceased to serve as the Company’s Chief Wind Down Officer and performed such duties, responsibilities, and authorities as are specified by the Company and as are customary for a Chief Executive Officer and President of a publicly held corporation.This provided the Company with a transition period of executive leadership as the employment of the Company’s current Chief Executive Officer, Jeffrey A. Shepard, terminated on December 31, 2008, contemporaneously with the cessation of the Company’s footwear business operations. Mr.Couchman’s employment agreement expired in accordance with its terms on December 8, 2009, at which point Mr. Couchman continued his employment with the Company on an “at will” basis. Mr. Couchman received a base salary of $41,667 per month during 2009. 3 On March 15, 2010, the Company issued shares of common stock having an aggregate fair value of $500,000 on the grant date, or 2,173,913 shares, to Jonathan M. Couchman, the Company’s President, Chief Executive Officer and Chief Financial Officer, in lieu of any cash compensation for base salary for Mr. Couchman’s services as President, Chief Executive Officer and Chief Financial Officer for the twelve months commencing March 1, 2010.The Company believes that compensating Mr. Couchman in the form of common stock in lieu of cash better aligns his interests with those of the Company. On March 15, 2010, Mr. Couchman was also awarded a stock option to purchase up to 2,500,000 shares of common stock at an exercise price of $0.40 per share.On the date of the grant, the closing stock price of the Company’s stock was $0.23.The stock option was fully vested at the time of the grant.The stock option expires upon the earlier of the tenth anniversary of the grant date and the payment of the final liquidation distribution to our shareholders.The Company believes that granting a stock option with an exercise price substantially above both the estimated liquidation value per share and market price per share at the time of the grant will further incentive Mr. Couchman to work to maximize distributions to its shareholders. Maureen Richards and Michael Lynch On December 16, 2005, the Company entered into employment agreements with Maureen Richards and Michael Lynch.Except as noted below, the material terms of the agreements were substantially similar.The term of each of these named executive officers’ employment under the agreements commenced upon the effective date of the Company’s Plan of Reorganization, which was February 7, 2006.On that date, Ms.Richards waived her rights under her former employment or change in control agreements with the Company. The most recent annual base salaries for terminated named executive officers are: Ms. Richards – $354,000 and Mr. Lynch – $325,000.Each named executive officer was entitled to participate in the Company’s semi-annual cash incentive program under which the executive was afforded the opportunity to earn not less than a set percentage of their base salary per year if certain targets were achieved.Ms. Richards was entitled to earn a 50% minimum percentage of base salary under the term of her employment agreement.Under the terms of his agreement, Mr.Lynch was entitled to earn not less than 45% of his base salary per year if the targets were achieved, but the Compensation Committee increased this amount to 50% (effective in 2007) to reflect his new responsibilities as the Company’s Chief Financial Officer.Ms. Richards and Mr. Lynch received in July and December of 2006, 2007, and 2008 the retention payment indicated in the executive’s individual agreement, except that in 2006 (effective in 2007), the Compensation Committee increased Mr. Lynch’s semi-annual retention bonus from $43,873 to $50,000 to reflect his new responsibilities as the Company’s Chief Financial Officer. Ms.Richards received a restricted stock grant on February 7, 2006, which was the date of the Company’s emergence from its bankruptcy proceedings pursuant to the Company’s Plan of Reorganization.Ms. Richards received a 4,500 share restricted stock grant under the individual terms of her agreement. The agreements obligate the Company to indemnify the named executive officers to the fullest extent permitted by law including the advancement of expenses in connection therewith. On May 15, 2009, Ms.Richards’s employment with the Company was terminated. Ms. Richards received a $371,250 severance payment in connection with the termination of her employment determined in accordance with her employment agreement and related compensation plans and agreements. On May 5, 2009, the Company awarded Ms. Richards a lump sum payment of $30,000, following her termination of employment, for assisting the Company with any claims or administrative matters after her employment terminated. 4 On May 15, 2009, Mr.Lynch’s employment with the Company was terminated. Mr. Lynch received a $400,000 severance payment in connection with the termination of his employment determined in accordance with his employment agreement and related compensation plans and agreements. On May 5, 2009, the Company awarded Mr. Lynch a lump sum payment of $30,000, following his termination of employment, for assisting the Company with any claims or administrative matters after his employment terminated. Compensation Committee In order to provide flexibility in the winding down of the Company following its dissolution on May 5, 2009, the Company amended its bylaws on July 27, 2009 to make the establishment of a Compensation Committee of the Board permissive.Accordingly, at the end of fiscal 2009, the Company did not maintain a standing Compensation Committee.In lieu thereof, each of Messrs. Davis, Couchman and Finerman participated in the consideration of executive officer and director compensation, including establishing the policies that govern the implementation, administration and interpretation of all aspects of our compensation program, except that Mr. Couchman does not participate in the consideration of compensation for his services as an officer of the Company. 5 SUMMARY COMPENSATION TABLE The table below summarizes the total compensation paid during fiscal 2009 and 2008 to, or earned by, each of the named executive officers for fiscal 2009. Name and Principal Position Year Salary Bonus ($) (1) Stock Awards Non- Equity Incentive Plan Compensation
